

115 S1223 : Klamath Tribe Judgment Fund Repeal Act 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 1223IN THE HOUSE OF REPRESENTATIVESMarch 26, 2018Referred to the Committee on Natural ResourcesAN ACTTo repeal the Klamath Tribe Judgment Fund Act.
	
 1.Short titleThis Act may be cited as the Klamath Tribe Judgment Fund Repeal Act .
 2.RepealPublic Law 89–224 (commonly know as the Klamath Tribe Judgment Fund Act) (79 Stat. 897) is repealed. 3.Disbursement of remaining fundsNotwithstanding any provision of Public Law 89–224 (79 Stat. 897) (as in effect on the day before the date of enactment of this Act) relating to the distribution or use of funds, as soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall disburse to the Klamath Tribe the balance of any funds that, on or before the date of enactment of this Act, were appropriated or deposited into the trust accounts for remaining legal fees and administration and per capita trust accounts, as identified by the Secretary of the Interior, under that Act (as in effect on the day before the date of enactment of this Act).Passed the Senate March 22, 2018.Julie E. Adams,Secretary